Citation Nr: 1605662	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) for the periods from October 6, 2006 to January 25, 2009; April 1, 2009 to September 30, 2012, and from January 1, 2013.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to June 1988, September 1990 to July 1991, July 1998 to October 1998, November 2000 to February 2001, February 2003 to June 2003, and August 2006 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  A February 2010 rating decision denied entitlement to TDIU.  A March 2012 rating decision established entitlement to service connection for PTSD and assigned a 50 percent rating.  The Veteran submitted a notice of disagreement with the initial rating in May 2012, a statement of the case was issued in September 2013, and a substantive appeal was received in September 2013.  Thus, the claim for a higher initial rating for PTSD is properly before the Board.  See 38 C.F.R. § 20.200.  

The Veteran's claim for TDIU was previously before the Board in February 2014 when it was remanded for further development.  The requested development has been completed, and the appeal has been returned to the Board for further consideration.  


FINDINGS OF FACT

1.  For the period prior to January 26, 2009, the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran was in receipt of temporary total ratings for hospitalization due to his service connected PTSD from January 26, 2009 to March 31, 2009 and from October 1, 2012 to December 31, 2012.  

3.  For the periods from April 1, 2009 to September 30, 2012 and from January 1, 2013, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and mood.  

4.  As of April 1, 2009, the Veteran is service connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; a left foot disability, rated as 10 percent disabling; and irritable bowel syndrome, rated as 10 percent disabling; he has a combined rating of 80 percent disabling.  

5.  The evidence shows that the Veteran has been precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities as of April 1, 2009.  

6.  Prior to January 26, 2009, the Veteran was service connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; a left foot disability, rated as 10 percent disabling; and irritable bowel syndrome, rated as 10 percent disabling; with a combined rating of 60 percent disabling.  

7.  The Director, Compensation Service has reviewed the Veteran's case and determined that TDIU on an extraschedular basis is not warranted; the evidence establishes that the Veteran was employed through January 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to January 26, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2015).  

2.  The criteria for a 70 percent rating for PTSD from April 1, 2009 to September 30, 2012; and from January 1, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411.  

3.  The criteria for a total rating based on individual unemployability due to service connected disabilities have been met as of April 1, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

4.  The criteria for a total rating based on individual unemployability due to service connected disabilities for the period prior to January 26, 2009 have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim for a higher initial rating for PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to the claim for TDIU, the Veteran was provided with complete VCAA notification in a November 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his PTSD that address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have medical records from the Air National Guard.  He has declined his right to a hearing.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and a copy of the decision that awarded these benefits is in the record.  It is unclear if medical records have requested from SSA; however, all medical evidence cited in the decision appears to have been obtained.  Moreover, the Board's decision regarding the claim for TDIU will be favorable for the entire period for which SSA benefits have been awarded.  The Board concludes that any further delay to determine if additional records are available would be of no benefit to the Veteran, and will proceed with consideration of his appeal.

Increased Rating

The Veteran contends that the initial 50 percent rating assigned to his PTSD is inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for PTSD was established in a March 2012 rating decision.  A 50 percent rating was assigned, effective from October 6, 2006.  A temporary total rating was in effect from January 26, 2009, after which the rating was returned to 50 percent on April 1, 2009.  A temporary total rating was assigned again on October 1, 2012, after which the 50 percent rating was reassigned on January 1, 2013 and remains in effect. 

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The record indicates that the Veteran's treatment for PTSD has been with VA.  A May 2007 mental health screening shows that the Veteran reported several days in which he felt a lack of interest and depression during the past two weeks.  He had also experienced nightmares or intrusive thoughts, efforts to avoid situations that reminded him of his experiences in service, and feelings of being constantly on guard or easily startled, but he denied feeling numb or detached from other people or his activities.  

A May 2007 mental status examination shows that the Veteran appeared clean; he was oriented and alert, and he had normal speech and motor activity.  He denied a history of suicide attempts or violence.  He felt mildly depressed, but his thought process was logical, his thinking was normal, and he did not have any hallucinations or thought disturbances.  His judgment was normal.  The impression was probably PTSD, and the score on the Global Assessment of Functioning (GAF) scale was 63.  

In June 2007, the Veteran reported symptoms that included poor sleep with nightmares, irritability and a short temper, intrusive thoughts, and marital difficulties.  He had racing thoughts when trying to sleep.  The Veteran had quit his job in May 2007, but this was because his hours prevented him from spending time with his children.  He believed he was about to be fired, and noted that he could retire from the military in a few more months.  On examination, the Veteran was alert and oriented, and in no apparent distress.  His attention and concentration were appropriate, his speech was logical, and his judgement and insight were intact.  The Veteran's affect was mildly constricted and his mood was mildly depressed.  No active psychosis was noted.  The assessment was PTSD.  

An August 2007 note shows that the Veteran's symptoms included depression, nervousness, sleep problems, energy problems, problems controlling anger and emotions, difficulty controlling violent behavior, relationship problems, nightmares, night sweats and flashbacks.  He had last worked in May 2007, but continued to be with the National Guard.  

By September 2007, the Veteran reported better sleep and fewer incidents of night sweats.  He rarely had nightmares but still had intrusive thoughts of service.  On examination he was mildly depressed and constricted, with normal speech and movements.  Additional VA records from 2007 show that the Veteran was attending and actively participating in group therapy. 

The Veteran was afforded a VA PTSD examination in October 2007.  The claims folder was reviewed by the examiner.  He had been married to his second wife for five years.  The Veteran said that he had many friends, including five or six very close friends.  There was no history of suicide attempts or violence.  The examiner opined that the Veteran had mild impairment with respect to psychosocial functioning.  

On examination, the Veteran's thought process was rambling and his affect was flat, but his behavior was otherwise unremarkable.  He reported panic attacks several times a day in which he would begin to sweat and have a racing heart.  The Veteran had recurrent distressing dreams of the events in service.  He made efforts to avoid reminders of these events, had difficulty falling asleep, and was hypervigilant.  The Veteran also reported flashbacks during the summer when it was hot.  He was unemployed, and had been so for less than a year.  His most recent job had been as a correctional officer, which he quit because he believed his life was threatened.  He was working at a local Sears store but was not being paid for this work.  The Veteran did not contend that his unemployment was due to his PTSD.  

The diagnosis was PTSD, and the score on the GAF was 57.  The examiner opined that the strain in the Veteran's marriage was likely due to PTSD.  The Veteran's prognosis was fair, and the examiner opined that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally functioning satisfactorily.  The Veteran's pertinent symptoms included regular panic attacks, insomnia, anxiety, depression, and distancing from others.  

VA treatment records from 2008 show that the Veteran attended his group therapy meetings regularly, and also met with a social worker.  A March 2008 note from a mental health nurse practitioner show that the Veteran's symptoms continued to include poor sleep with nightmares although this was improved with medication, irritability, intrusive thoughts and marital difficulties.  On examination, the Veteran's affect was less constricted and his mood was less depressed.  The assessment included PTSD, and alcohol dependence in remission.  

The Veteran was hospitalized at a VA facility from January 2009 to March 2009.  He described having lots of stress, anxiety problems, sleep problems, and anger problems.  He also described some depressive symptoms that worsened in the winter months.  The Veteran denied hallucinations, delusions, suicidal ideations, and homicidal ideations.  He reported marital problems after three tours in Iraq and he was at the hospital partly due to the urging of his wife.  He had nightmares, reliving of his incidents, and night sweats for many years.  The Veteran was improved at discharge.  He had plans to return to work and to school, and his GAF was 70.  

An April 2009 psychological testing report states that the Veteran had been employed in banking, insurance, and as an airline mechanic.  He was currently unemployed and last worked in January 2009.  His last job had been a delivery man for 19 months; prior to that he had worked as a corrections officer.  The Veteran reported a history of panic attacks and anxiety but said his current mood was stable and relatively good.  He denied significant depression or suicidal and homicidal ideations but admitted to feeling depressed during the winter.  The Veteran had a college degree in Public Administration, but planned to go back to school and become a registered nurse.  At the conclusion of the testing, the examiner recommended that the Veteran continue with treatment and working with vocational rehabilitation services.  

A June 2009 VA treatment note shows that the Veteran reported depression after the death of his pet.  The GAF score was 55.  

The Veteran under psychiatric evaluation as part of a Medical Evaluation Board for the National Guard in September 2009.  On mental status examination, the Veteran's mood was mildly depressed and anxious with a full range of appropriate and mood congruent affect.  His thought processes were logical and without suicidal or homicidal ideations.  He was alert, and no delusions or phobias were noted.  The Veteran used medication to manage his depressed mood, insomnia, and anxiety symptoms.  He denied having any recurrent panic attacks for a long time.  The Veteran had been separated from his wife for about a year.  He was attending one class at a community college.  He was not employed and did not feel he could work full time secondary to his depression and anxiety problems.  The final diagnoses were anxiety disorder not otherwise specified, panic disorder, and PTSD.  There was definite social and industrial impairment, and marked military impairment.  The GAF was 70.  

A November 2009 VA treatment note shows that the Veteran was getting some sleep, and that his medication helped with depression.  He denied suicidal and homicidal ideas.  

A November 2009 SSA decision shows that the Veteran has been disabled since January 27, 2009 due to PTSD and depression. 

VA treatment records from 2011 to 2012 show that the Veteran continued to receive various forms of treatment from VA for symptoms that included poor sleep with nightmares, irritability and temper problems, intrusive thoughts and marital difficulties.  Assessments included PTSD, chronic and severe.  

A July 2011 VA vocational rehabilitation note states that the Veteran has significant problems being around other people, and doing so would cause him to become tense, anxious, have difficulty concentrating, and hypervigilance.  His relationships with others had deteriorated severely in recent years due to his PTSD, and this adversely affected his ability to maintain employment, continue his education, and socialize with friends and family.  The Veteran appeared anxious and restless during the evaluation.  He was noted to have impaired concentration, and at times exhibited difficulty in focusing.  He experienced problems in carrying out instructions and processing information.  He had a long history of difficulty in interacting with people at work, friends, and family.  The Veteran was currently extremely impaired in responding appropriately to supervision and co-workers on the job, following work instructions, and completing assignments.  The examiner concluded that the Veteran's severe psychiatric problems prevented him from being able to meet the demands of work on a sustained basis.  These severe symptoms had been present for over 12 consecutive months, were chronic, and had an extremely poor prognosis for improvement.  The examiner opined that the Veteran was not employable or feasible for vocational rehabilitation.  

The Veteran was afforded another VA PTSD examination in November 2011.  He described a chronically depressed mood that had been present for a number of years.  He was irritable during the examination and made it difficult to establish rapport, and he expressed frustration with the claims process.  The Veteran had not worked since 2009 and reported problems maintaining employment.  He was currently reporting moderate symptoms of PTSD and depression.  

The Veteran's work history included working at a store from 2007 to 2009.  The store did well but he had problems relating to upper management.  His last job was teaching night school classes. He would likely have difficulty holding any type of job that involved significant interactions with others, but would be able to function in employment situations where he was his own boss or worked alone.  The examiner stated that the Veteran did not currently have total occupational impairment and was not considered to be unemployable due to PTSD symptoms.  His symptoms included recollection of events in service, distressing dreams, intense distress when reminded of events in service, efforts to avoid reminders, markedly diminished interests, feelings of detachment from others, difficulty sleeping, irritability, and difficulty concentrating.  He also had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  He reported panic attacks, excessive worry, and being depressed.  The diagnoses were PTSD and dysthymic disorder.  The examiner opined that the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  

VA records from 2012 show that the Veteran entered a VA domiciliary seeking treatment for PTSD in October 2012.  On admittance he reported worsening depression, which he rated as a nine on a scale to 10, and anxiety that was 8.  He had a history of homicidal and suicidal ideations without a plan, but was not currently suicidal or homicidal.  He was sleeping three to four hours a night with nightmares a few times a week.  The diagnoses were PTSD and major depression, and his GAF score was 52.  The Veteran participated in various forms of group and individual therapy while in the facility.  

The Veteran underwent an additional psychiatric examination for the National Guard in August 2013.  His symptoms included nightmares two or three times a week, social withdrawal, poor concentration, anger, and sleep problems.  He was unemployed and lived in VA subsidized housing.  The Veteran had divorced in 2009.  He had social interaction two or three times a week with his family, pastor, or care givers.  The diagnosis was PTSD.  The examiner found that the Veteran's diagnosis and symptoms rendered him unfit for continued military service.  He was not employable due to an inability to maintain appropriate social interactions.  There was a possibility that he would become violent.  The GAF score was 50.  

The Board finds that the evidence supports entitlement to a 70 percent rating for PTSD from April 1, 2009.  The Veteran's symptoms have varied throughout this period, often from month to month.  However, he experiences depression, panic attacks, and anxiety of such severity that his ability to function independently, appropriately, and effectively is impaired.  He also experiences increasing amounts of irritability, and has had poor sleep and nightmares for long portions of this period.  His relationship with his wife deteriorated during this time, which an examiner attributed to PTSD.  

Although earlier records refer show that the Veteran has a consistent work record and was sometimes referred to as a work-a-holic, he has been unemployed since January 2009.  He has been awarded SSA disability benefits from January 2009 based on his PTSD.  A July 2011 VA vocational rehabilitation note found that the Veteran was not employable or feasible for vocational rehabilitation.  An August 2013 examination for the National Guard also found that the Veteran was not fit for military service or employable, and that there was a possibility he would become violent.  The Board concludes that the Veteran's symptoms are best described as being productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and mood for this period.  This level of impairment warrants a 70 percent rating.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent scheduler rating but this is not demonstrated by evidence.  He has never shown symptoms such as a grossly impaired thought process, delusions, hallucinations, or inappropriate behavior.  For portions of the period on appeal, the Veteran did not have nightmares, his sleep was better, and there were improvements in anxiety, depression, and panic attacks.  The August 2013 examination found there was a possibility that the Veteran might become violent, but this was denied on all other examinations.  The Veteran lives alone but has social interactions with his family and others two or three times a week.  He handles his own finances, is able to attend a college class, and has expressed a desire to further his education.  Although he is not consistent about seeking treatment, when he does receive VA treatment he participates in group therapy sessions and interacts appropriately.  

The Veteran's GAF scores for this period range from a low of 50 to a high of 70, with 50 being the most recent score recorded.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV).  Although these scores demonstrate impairment that ranged from mild to serious, they do not show that the Veteran has ever had total occupational and social impairment.  38 C.F.R. § 4.130, Code 9411.  

Finally, the Board finds that the evidence does not support entitlement to a rating higher than 50 percent for the period prior to January 26, 2009.  His symptoms during this period included a lack of interest in things and what he described on more than one occasion as mild depression.  He also had occasional nightmares, and intrusive thoughts of service, and he reported some panic attacks as of October 2007.  The Veteran worked much of this period, and although he left a job in May 2007 the records show that this was due to a schedule conflict with his family time and not due to PTSD.  In October 2007 he stated he did not believe his unemployment was due to his PTSD, and records show that he subsequently obtained another job and held it for 19 months.  The Veteran said that he had five or six close friends during this period.  The GAF scores during this period ranged from 57 to 63, which show mild to moderate impairment.  The Board concludes that the Veteran's symptoms for the period prior to January 26, 2009 most nearly resembled those productive of occupational and social impairment with reduced reliability and productivity, which is rated as 50 percent disabling.  38 C.F.R. § 4.130, Code 9411.  

In reaching these decisions, consideration has also been given regarding whether the schedular evaluation for PTSD is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2015).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  As noted above, the symptoms listed in the rating criteria are only examples, and any symptom attributable to PTSD was already considered in the evaluation of the disability.  See Mauerhan.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran contends that his service connected PTSD prevents him from holding any form of gainful employment.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

As of April 1, 2009, the Veteran is service connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; a left foot disability, rated as 10 percent disabling; and irritable bowel syndrome, rated as 10 percent disabling.  This results in a combined evaluation of 80 percent disabling.  See 38 C.F.R. § 4.25.  Thus, the Veteran is basically eligible for TDIU.  

The Board finds that the Veteran is entitled to TDIU as of April 1, 2009.  Although a November 2011 VA examiner opined that the Veteran was not unemployable due to his PTSD symptoms, he was been awarded SSA disability benefits from January 2009 based on this disability.  A July 2011 VA vocational rehabilitation note found that the Veteran was not employable or feasible for vocational rehabilitation due to his psychiatric symptoms.  An August 2013 examination for the National Guard also found that the Veteran was not fit for military service or employable due to his psychiatric disability.  The preponderance of the evidence clearly demonstrates that the Veteran's service connected PTSD rendered him unemployable as of April 1, 2009, the first day he met the schedular criteria.  As previously noted, a temporary total rating for hospitalization was previously in effect from January 26, 2009.  

The Board has considered entitlement to TDIU for the period prior to January 26, 2009, but the criteria have not been met.  The Veteran's PTSD was rated as 50 percent disabling for this period.  His other three service connected disabilities were each rated as no more than 10 percent, for a combined rating of 60 percent.  Therefore, the Veteran did not meet the scheduler criteria for TDIU before January 26, 2009.  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's case was referred to the Director, Compensation Service for extrascheular consideration in July 2014.  The Director determined that TDIU on an extraschedular basis was not warranted.

The Board finds that it agrees with this decision for the period prior to January 26, 2009.  The Veteran worked much of this period.  He left a job in May 2007, but this was the result of a schedule conflict with his family time and not due to PTSD.  In October 2007 he stated he did not believe his unemployment was due to his PTSD.  Records show that he subsequently obtained another job and held it for 19 months.  The Veteran states that he last worked in January 2009.  Therefore, as he was clearly employable prior to January 26, 2009, the Board finds that entitlement to TDIU for this period on an extraschedular basis is not warranted.  C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to January 26, 2009 is denied. 

Entitlement to a 70 percent rating for PTSD from April 1, 2009 to September 30, 2012; and from January 1, 2013 is granted.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities for the period prior to January 26, 2009 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities as of April 1, 2009 is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


